*99ORDER
PER CURIAM.
Scott Goodman (Goodman) appeals the Labor and Industrial Relations Commission’s Order, which affirmed the Appeals Tribunal’s decision that Goodman was ineligible for unemployment benefits, pursuant to Section 288.050.1 RSMo (2000). The Commission reasonably found that Goodman was ineligible for benefits because of his inability and unavailability for work. We have reviewed the briefs of the parties and the Record on Appeal, and we find no error of law in this case. Thus, a written opinion would have no precedential value. The judgment is affirmed pursuant to Rule 84.16(b).